Citation Nr: 1400449	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-31 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case has since been transferred to the jurisdiction of the Phoenix, Arizona RO.  The Veteran and his wife testified at a Board hearing at the RO in Phoenix, Arizona in June 2010.  This transcript has been associated with the file.

The issue of entitlement to service connection for a right ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A left ear hearing loss disability is related to service.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

	
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was discharged from service in April 1969.  In a May 1969 audiogram the pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
10
15
20
10
55

Accordingly, the Veteran had a left ear hearing loss disability for VA purposes within one year of separation from service, hearing loss has continued thereafter, and service connection is warranted.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


ORDER

Entitlement to service connection for a left ear hearing loss disability is granted.


REMAND

The October 2011 VA addendum opinion did not adequately discuss the Veteran's right ear hearing loss.  The examiner incorrectly stated the Veteran's hearing was normal on entrance to service and did not explain how the Veteran's hearing had significantly changed 1 month and 11 days after he separated from service.  A new opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the October 2011 audiological examination to provide an addendum as to whether the Veteran's right ear hearing loss is related to service.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner should state whether the Veteran's right ear hearing loss is related to service.  THE EXAMINER MUST DISCUSS THE FEBRUARY 1966 ENTRANCE EXAMINATION, INDICATING WHETHER THE DATA WAS EXPRESSED IN AMERICAN STANDARDS ASSOCIATION UNITS OR INTERNATIONAL ORGANIZATION FOR STANDARDIZATION UNITS) and must also discuss the discrepancies between the January 1969 in-service audiogram and the May 1969 GM audiogram showing hearing loss.

The examiner must provide a complete explanation for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.  Ensure the report of the VA compensation examination addresses the applicable rating criteria.  If not, return the report to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).

3.  Then readjudicate the claim in light of all additional evidence received since the most recent statement of the case.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


